Citation Nr: 0902622	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and if so, is service connection warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and if so, is service connection 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and if so, is service connection warranted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury, to include arthritic 
changes, and if so, is service connection warranted.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left thumb injury, to include arthritic 
changes, and if so, is service connection warranted.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical sprain, to include arthritic change, and if so, is 
service connection warranted.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae and if so, is service connection 
warranted.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension, 
bilateral hearing loss disability, tinnitus disability, 
residuals of left knee injury, residuals of left thumb 
injury, residuals of cervical sprain, and residuals of 
pseudofolliculitis barbae was denied in a December 2002 
rating decision.  The veteran was notified of this decision 
and he did not file a notice of disagreement.

2.  Additional evidence received since the RO's December 2002 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claims of service connection for hypertension, bilateral 
hearing loss disability, tinnitus disability, residuals of 
left knee injury, residuals of left thumb injury, residuals 
of cervical sprain, and residuals of pseudofolliculitis 
barbae, and does not raise a reasonable possibility of 
substantiating the claims. 


CONCLUSIONS OF LAW

1.  The December 2002 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
December 2002 denial, and the claims of service connection 
for hypertension, bilateral hearing loss disability, tinnitus 
disability, residuals of left knee injury, residuals of left 
thumb injury, residuals of cervical sprain, and residuals of 
pseudofolliculitis barbae are not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection was received in April 2006, and the regulation 
applicable to his appeal provides that new and material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

In the December 2002 rating decision, the RO denied the 
claims of entitlement to service connection for hypertension, 
bilateral hearing loss, tinnitus, cervical sprain and 
pseudofolliculitis barbae on the basis that there was no 
evidence that the veteran was treated for any of these 
disabilities while in service.  The veteran's claims of 
entitlement to service connection for a left knee injury and 
a left thumb injury were denied because there was no medical 
evidence linking the veteran's in service injuries with a 
current disability.  The relevant evidence of record at the 
time of the decision consisted of the veteran's service 
treatment records and treatment records from Jackson VA 
Medical Center from October 2000 to September 2002.  The 
veteran did not file a notice of disagreement and the 
December 2002 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  

In April 2006, the veteran submitted a new claim for 
entitlement to service connection for hypertension, bilateral 
hearing loss, tinnitus, a left knee injury, a left thumb 
injury, cervical sprain and pseudofolliculitis barbae.  The 
evidence submitted since the December 2002 rating decision 
includes treatment records from Jackson VA medical center 
from October 2002 to December 2002, April 2006 to June 2006, 
June 2006 to February 2007, February 2007 to April 2008 and 
Social Security Administration (SSA) records. 

The Board finds that the evidence submitted is new because it 
had not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant.  However, this 
evidence is not material because while it shows current 
diagnoses of hypertension and left knee pain, there is no 
evidence to show that such disabilities are etiologically 
related to service, nor is there any medical opinion, which 
offers a link between the veteran's current hypertension and 
left knee pain and his service.  With regard to the veteran's 
claims of service connection for bilateral hearing loss, 
tinnitus, left thumb injury, cervical sprain, and 
pseudofolliculitis barbae, there is no evidence showing 
current diagnoses for any of these claimed disabilities.  The 
United States Court of Appeals for Veteran Claims (Court) has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Therefore, as there is no evidence of a link between the 
veteran's asserted disabilities and service, the Board finds 
that there is no material evidence with which to reopen the 
veteran's claims.  No medical evidence links the veteran's 
current disabilities with his service more than 25 years ago. 

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2006.  As to informing 
the veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a 
duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2006 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The June 2006 letter contained this notice, stating what is 
necessary to establish a claim for service connection and 
informed the veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in the 
June 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and SSA records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the 
claims of entitlement to service connection for hypertension, 
bilateral hearing loss disability, tinnitus disability, 
residuals of left knee injury, residuals of left thumb 
injury, residuals of cervical sprain, and residuals of 
pseudofolliculitis barbae remains final and is not reopened.  
The appeal is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


